EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kelly Hwang on 3/4/2021.
The application has been amended as follows: 
In claim 1, in the 5th line, replace “of the a total” with “of a total”.

REASONS FOR ALLOWANCE
Claims 1, 3-15 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, a latex having 80 wt% or more of a total content of the unsaturated carboxylic acid monomer, the unsaturated dicarboxylic acid monomer and the sulfur oxyanion compound is present in a copolymerized state on a surface of a carboxylic acid-modified nitrile-based copolymer latex particles and having the amount of monomers recited in claim 1.
Claims 3-7, 10-15 depend from claim 1 and therefore contain the limitations of claim 1
The limitations that are the basis for the allowance appear in claim 8, a method where the polymerization includes a further injection at the time a polymerization conversion rate is 10 to 50% so that 80 wt% or more of a total content of the unsaturated carboxylic acid monomer, the unsaturated dicarboxylic acid monomer and the sulfur oxyanion compound is present in a 
Claim 9 depends from claim 8 and therefore contains the limitations of claim 8.

The present claims are allowable over the closest prior art, namely Han (WO 2014/142424).
The claims are allowable because Han does not teach the claimed surface content or the claimed monomer composition. Additionally, the Applicant has provided a Declaration on 2/19/2021 which provides a comparative example showing a composition derived from the same monomers as claimed results in a surface content outside the claimed range. Therefore, a position of inherency is not proper.

Because the limitations of claims 1 and 8 are not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764